DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAMES ANTWON HASLOM,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-2437

                              [March 8, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Elizabeth Ann Metzger, Judge; L.T. Case No.
432012CF000655A.

  James Antwon Haslom, Perry, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.